UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-4469


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

STEVEN LARUE ROBINSON,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:11-cr-00131-FL-1)


Submitted: May 12, 2022                                           Decided: May 18, 2022


Before NIEMEYER, MOTZ, and DIAZ, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam opinion.


ON BRIEF: Raymond C. Tarlton, TARLTON POLK PLLC, Raleigh, North Carolina, for
Appellant. David A. Bragdon, Assistant United States Attorney, Joshua L. Rogers,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Steven Larue Robinson appeals from the district court’s judgment revoking his term

of supervised release and sentencing him to eight months’ imprisonment with no additional

term of supervised release. Robinson’s counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), stating that there are no meritorious grounds for appeal

but questioning whether Robinson’s revocation sentence was procedurally sound and

reasonable. Robinson was informed of his right to file a pro se supplemental brief, but he

has not done so. During the pendency of this appeal, Robinson was released from

incarceration.

       We may address sua sponte whether an issue on appeal presents “a live case or

controversy . . . since mootness goes to the heart of the Article III jurisdiction of the courts.”

Castendet-Lewis v. Sessions, 855 F.3d 253, 260 (4th Cir. 2017). Because Robinson has

already served his term of imprisonment and the district court did not impose any additional

term of supervised release, there is no longer a live controversy regarding the revocation

sentence. Therefore, counsel’s challenge to the district court’s decision to impose the

eight-month prison term is moot. See United States v. Hardy, 545 F.3d 280, 283-84 (4th

Cir. 2008).

       In accordance with Anders, we have reviewed the record in this case and have found

no meritorious grounds for appeal. Accordingly, we dismiss as moot the appeal of

Robinson’s sentence and affirm the remainder of the revocation judgment. This court

requires that counsel inform Robinson, in writing, of the right to petition the Supreme Court

of the United States for further review. If Robinson requests that a petition be filed, but

                                                2
counsel believes that such a petition would be frivolous, then counsel may file a motion to

withdraw. Counsel’s motion must state that a copy thereof was served on Robinson. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                    AFFIRMED IN PART,
                                                                    DISMISSED IN PART




                                            3